         Case 2:20-cv-00098-JMG Document 21 Filed 09/03/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BRYAN MERCER, CANDACE McKINLEY,                          Civil Action
 SHANEE GARNER-NELSON, ADAM
 BUTLER,
                    Plaintiffs,
           v.

 KEVIN JACKSON, THE BLACK SPHERE,                         No. 2:20-cv-00098-JMG
 LLC, and MABIE MARKETING, INC.,
 d/b/a The Campaign Solutions Group,

                               Defendants.




                   PLAINTIFFS’ MOTION TO STAY PROCEEDINGS

       Plaintiffs, through counsel, hereby move the Court to exercise its inherent power to

manage its docket to stay this action in anticipation of the U.S. Supreme Court’s pending

decision in Facebook Inc. v. Duguid, 926 F.3d 1146 (9th Cir. 2019), cert. granted in part, No.

19-511, -- S.Ct. ----, 2020 WL 3865252 (Mem) (July 9, 2020), which will provide precedential

authority on the statutory definition of an automated telephone dialing system under 47 U.S.C. §

227(a)(1). In support of this Motion, Plaintiffs rely on the accompanying Memorandum of Law

and proposed Order.
        Case 2:20-cv-00098-JMG Document 21 Filed 09/03/20 Page 2 of 3




                                   Respectfully submitted,

Dated: September 3, 2020           /s/ Irv Ackelsberg
                                   Irv Ackelsberg
                                   David A. Nagdeman
                                   LANGER GROGAN & DIVER, PC
                                   1717 Arch Street, Suite 4020
                                   Philadelphia, PA 19103
                                   (215) 320-5660

                                   James A. Francis
                                   David Searles
                                   FRANCIS MAILMAN SOUMILAS, PC
                                   1600 Market Street, Suite 2510
                                   Philadelphia, PA 19103
                                   Tel: (215) 735-8600

                                   Attorneys for the Plaintiffs
         Case 2:20-cv-00098-JMG Document 21 Filed 09/03/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Irv Ackelsberg, certify that I served a true and correct copy of the foregoing Motion for

a Stay on all parties whose appearances have been entered via the Court’s ECF system and on

Defendant Mabie Marketing, Inc. d/b/a The Campaign Solutions Group (“TCSG”) by email to

their attorney Eric Allen of Allen, Mitchell & Allen PLLC, 2091 E. Murray Holladay Road,

Suite 21, Salt Lake City, Utah 84117, at eric@allenlawyer.com.



Dated: September XX, 2020                                   /s/ Irv Ackelsberg
                                                            Irv Ackelsberg
